DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment filed on 1-22-21 has been entered.  Claims 49, 54-55 and 60-61 have been amended.  Claims 35-48, 50 and 53 have been canceled.  Claims 49, 51-52 and 54-63 are pending and under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-22-21 was filed after the mailing date of the Non-Final Office Action on 7-22-20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 49, 51-52 and 54-63 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) and is repeated for the reasons set forth in the preceding Official Action mailed on 7-22-20.  Applicant's arguments filed 1-22-21 have been fully considered but they are not persuasive.
Applicant argues that claim 49 has been amended to recite a composition comprising a recombinant AAV9 genome for treating MOS1 and a non-ionic, low osmolar contrast agent.  Applicant cites paragraph [0019] of the specification that the contrast agent in the composition will serve to increase the transduction of the rAAV in the target cell and the rAAV genome will serve to treat the MPSI in the subject.  The term “non-ionic, low osmolar contrast agent” encompasses a particular class of agents that are structurally similar.  MPSI is caused by a mutation of the IDUA gene and one of skill in the art understand the metes and bounds of the phrase “rAAV genome for treating MPSI”.  The specification teaches one of skill in the art how to make and deliver snr AAV genome that will express a transgene in cells of the CNS to treat MPSI.  Example 2 of the specification shows that AAV9 GFP injection into either the cisternal space at the base of the skull or the intrathecal space at L5 resulted in extensive motor neuron transduction and glia at all levels of the spinal cord.  Example 3 demonstrates ICV administration of rAAV9 in combination with non-ionic, low osmolar contrast agent for delivery of the SMN transgene in a mouse model of SMA.  Example 4 shows intrathecal administration of rAAV delivers the SOD-1 transgene to a non-human primate.  The claimed method has been demonstrated in the models of CLN6 and CLN3 (e.g. WO 2020/163299 and WO 2020/16542).  No undue experimentation is required to make and use the claimed methods to effectively treat 
The claims encompass treating Mucopolysaccharidosis I (MPS I) by delivering rAAV9 genome and numerous different non-ionic, low osmolar contrast agents to a human subject via intrathecal injection, intracisternal or intracerebroventricular injection so as to provide therapeutic effects in treating MPS I in vivo.  As argued by Applicant that the contrast agent in the composition will serve to increase the transduction of the rAAV in the target cell.  The contrast agent itself does not have any therapeutic effect in treating MPSI disorder.  The rAAV9 genome does not have any transgene or transgene that can be used to treat MPSI disorder.  The rAAV9 genome alone cannot treat MPSI disorder.  The examples of the specification only show the GFP expression in vivo, delivery of SMN gene in vivo and delivery of SOD-1 gene in vivo, but none of the examples show whether administration of normal IDUA gene via the claimed administration routes would be able to provide sufficient expression of normal IDUA gene product at the target site so as to provide therapeutic effect to ameliorate the pathological symptoms of MPSI disorder.  There is no evidence of record that demonstrates administration of an rAAV genome without any transgene in combination with a non-ionic, low-osmolar contrast agent to a subject would be able to provide therapeutic effect in treating MPSI disorder in vivo.
Mucopolysaccharidosis type I (MPS I) is a condition that affects many parts of the body, and it was divided into three separate syndrome: Hurler syndrome, Hurler-Scheie syndrome, and Scheie syndrome, and currently it is divided into the severe and attenuated types.  Pathological symptoms of MPS I include large head (macrocephaly), a buildup of fluid in the brain (hydrocephalus), heart valve abnormalities, distinctive-looking facial features that are described as “coarse”, an enlarged liver and spleen, a large tongue or vocal cords, narrow airway, clouding .

Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632